Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL. 
Status of Claims
Claims 1, 3-30, 34-35, 39-44 stand pending.  Claims 39-44 are newly added.  Claims 6-21 stand withdrawn.  Claims 1, 4-6, 8, 10, 12, 16-17, 22-23, 26-27, 29-30, and 34-35 stand amended.  
Priority
Instant application 16429343, filed claims priority as follows:

    PNG
    media_image1.png
    51
    347
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In view of Applicant amendment, the 112 second paragraph over claims 4-5 is withdrawn.
In view of Applicant amendment, the 102 rejection of record is withdrawn.  The claims were amended to require a residue of 1.5%.  The art fails to teach this residue., 39-44
Applicant argues that there is support for the amendment at paragraph [0217] however, the value in the paragraph is 1.1% not 1.5% in the instant claims.  Thus, there is a new matter issue.
In view of Applicant amendment, the 103 rejection is withdrawn because there is no teaching suggestion or motivation to have an additional residue in the compound.
Claim Rejection – 112 – First Paragraph – New Matter

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 22-30, 34-35, 39, 41-42, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant amended the claims and introduced a percentage that is not supported by the specification.  Specifically, paragraph [0217] does not teach 1.5%.  There is no other support for this term on searching the specification.  New claims 39-44 require the supported 1.1%.  With respect to the new claims, the 1.1% is in a single example wherein all of the R groups are tert-amyl.  Thus, introducing this limitation to examples that are not supported gives rise to new matter issues with some of the new claims.  It should be noted that claims 40 and 43 are not rejected because the structure is limited to the example have support for 1.1%.

Claim Objections
Claims 40 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622